Case 1:20-cv-02705-ELH Document 31-2 Filed 12/28/20 Page 1 of 18




        EXHIBIT 2
Case 1:20-cv-02705-ELH Document 31-2 Filed 12/28/20 Page 2 of 18
Case 1:20-cv-02705-ELH Document 31-2 Filed 12/28/20 Page 3 of 18
Case 1:20-cv-02705-ELH Document 31-2 Filed 12/28/20 Page 4 of 18
Case 1:20-cv-02705-ELH Document 31-2 Filed 12/28/20 Page 5 of 18
Case 1:20-cv-02705-ELH Document 31-2 Filed 12/28/20 Page 6 of 18
Case 1:20-cv-02705-ELH Document 31-2 Filed 12/28/20 Page 7 of 18
Case 1:20-cv-02705-ELH Document 31-2 Filed 12/28/20 Page 8 of 18
Case 1:20-cv-02705-ELH Document 31-2 Filed 12/28/20 Page 9 of 18
Case 1:20-cv-02705-ELH Document 31-2 Filed 12/28/20 Page 10 of 18
Case 1:20-cv-02705-ELH Document 31-2 Filed 12/28/20 Page 11 of 18
Case 1:20-cv-02705-ELH Document 31-2 Filed 12/28/20 Page 12 of 18
Case 1:20-cv-02705-ELH Document 31-2 Filed 12/28/20 Page 13 of 18




        EXHIBIT A
     Case Case: 1:20-mc-00476 Document
          1:20-cv-02705-ELH    As of: 09/16/2020 11:19
                                         31-2 Filed    AM EDT
                                                    12/28/20   1 of141 of 18
                                                             Page
                                  U.S. District Court
                           District of Maryland (Baltimore)
                    CIVIL DOCKET FOR CASE #: 1:20−mc−00476

Snyder v. Moag & Co., LLC                            Date Filed: 09/15/2020
Assigned to:
Petitioner
Daniel Snyder                           represented by Daniel Snyder
                                                       PRO SE


V.
Respondent
Moag & Co., LLC

       Proceedings for case 1:20−mc−00476 are not available
Case 1:20-cv-02705-ELH Document 31-2 Filed 12/28/20 Page 15 of 18




        EXHIBIT B
         Case 1:20-cv-02705-ELH Document 31-2 Filed 12/28/20 Page 16 of 18




From: Reeder, Joe (Shld-DC-LT)
Sent: Wednesday, November 11, 2020 6:20 PM
To: Qureshi, Rizwan A. <RQureshi@reedsmith.com>
Cc: Pusateri, Michael (OfCnl-DC-LT) <pusaterim@gtlaw.com>; BDavidson@reedsmith.com; Mobley, Evonne
(ExecAsst-DC-LT) <mobleye@gtlaw.com>
Subject: Your Client Dan Snyder's Discovery, and Your Search Term "Blair"
Importance: High

Rizzy,

Happy Veterans Day. Sorry I couldn’t discuss more with you last evening; as I explained, I was racing home
late hosting an event with Gen. HR McMaster. Like me, John’s never seen his phone records, and has asked
his secretary to come in tomorrow to help him try to retrieve, so we should be able to supplement tomorrow.
Questions, call in the morning; numbers all forwarded as we’ve stopped going in for a while hoping the
COVID dies down. Thanks, JR
Case 1:20-cv-02705-ELH Document 31-2 Filed 12/28/20 Page 17 of 18




        EXHIBIT C
          Case 1:20-cv-02705-ELH Document 31-2 Filed 12/28/20 Page 18 of 18




From: Reeder, Joe (Shld-DC-LT)
Sent: Tuesday, December 1, 2020 9:50 AM
To: Qureshi, Rizwan A. <RQureshi@reedsmith.com>
Cc: Mobley, Evonne (ExecAsst-DC-LT) <mobleye@gtlaw.com>; Davidson, Brittany M.
<BDavidson@reedsmith.com>; Schoenberg, Pamela L. <PSchoenberg@ReedSmith.com>; Pusateri, Michael
(OfCnl-DC-LT) <pusaterim@gtlaw.com>
Subject: Draft Confidentiality Agreement

Thanks, Rizzy. I’ll modify the draft accordingly, transmit for your signature, and
proceed with supplementing our prior production. Joe

From: Qureshi, Rizwan A. <RQureshi@reedsmith.com>
Sent: Monday, November 30, 2020 11:20 PM
To: Schoenberg, Pamela L. <PSchoenberg@ReedSmith.com>; Pusateri, Michael (OfCnl-DC-LT)
<pusaterim@gtlaw.com>; Reeder, Joe (Shld-DC-LT) <REEDERJ@gtlaw.com>
Cc: Mobley, Evonne (ExecAsst-DC-LT) <mobleye@gtlaw.com>; Davidson, Brittany M.
<BDavidson@reedsmith.com>; Qureshi, Rizwan A. <RQureshi@reedsmith.com>
Subject: RE: Draft Confidentiality Agreement

Joe,

As discussed, I write to confirm that we have no objection to providing you notice in advance of using the
discovery materials pursuant to the protective order.

Thanks,
Rizzy
